[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
1. The information reflects a judicial pretrial was held on December 12, 1997 at which time the state made an offer to the defendant on the charge of criminal possession of a firearm for a sentence of five years execution suspended after three with five years probation with a pre-sentence investigation and a right to argue for a lesser sentence. The court (Grogins, J.), suggested that the state's offer be with a cap with a right to argue for a lesser sentence. Defendant rejected the suggested plea agreement.
2. A transcript of the court's sentencing comments is attached hereto.
3. See transcript attached here.
  The Court By Grogins, J.